UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6796


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FERNANDO SANCHEZ-ALMARAZ, a/k/a Flaco,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-cr-00220-BO-1)


Submitted:   August 19, 2016                 Decided:   August 23, 2016


Before SHEDD and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Fernando Sanchez-Almaraz, Appellant Pro Se.    Jane J. Jackson,
Stephen Aubrey West, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fernando       Sanchez-Almaraz       (Sanchez)          appeals      the    district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion,

in   which    he     sought    a     reduction       of     his    sentence      based   on

Amendment 782 of the U.S. Sentencing Guidelines.                         We affirm.

       Sanchez was held accountable at sentencing for a quantity

of   marijuana       and    cocaine     with     a     marijuana         equivalency     of

360,063.95 kilograms, resulting in base offense level 38.                                See

U.S. Sentencing Guidelines Manual § 2D1.1(c)(1) (2006).                               Under

Amendment     782,    the     base    offense       level    for    that    quantity     of

marijuana     remains      unchanged.         See     USSG    § 2D1.1(c)(1)        (2015).

Accordingly, because Amendment 782 did not lower the applicable

sentencing range, we conclude that the district court did not

abuse its discretion in denying Sanchez’s motion.                             See United

States   v.   Mann,     709 F.3d 301,     304    (4th       Cir.   2013)    (stating

standard of review).          We therefore affirm.

      We dispense with oral argument because the facts and legal

arguments are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                           2